Case 17-11213 Doc 875 Filed 06/25/20 Entered 06/25/20 15:31:59 Main Document Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY,                                       SECTION A

          DEBTOR                                                         CHAPTER 11



              JOINT EX PARTE MOTION TO EXTEND DEADLINE FOR
    EFFECTIVE DATE AND FUNDING OF CHAPTER 11 PLAN OF REORGANIZATION



          NOW INTO COURT, through undersigned counsel, come First NBC Bank Holding

   Company (the “Debtor”) and the Official Committee of Unsecured Creditors of First NBC Bank

   Holding Company (the “Committee”), who jointly move this Court to extend the deadline for

   investor funding and occurrence of the Effective Date of the Second Amended Joint Chapter 11

   Plan of Reorganization for First NBC Bank Holding Company [Doc. 621], as immaterially

   modified on March 6, 2020 [Doc. 816], (the “Joint Plan”) for 60 days, through September 14,

   2020. In support thereof, the Debtor and Committee (collectively, “Plan Proponents”) aver as

   follows:

                                                     1.

          On July 2, 2019, the Plan Proponents filed the Joint Plan [Doc. 621]. In response thereto,

   the United States of America on behalf of its Department of Treasury (“Treasury”) filed an

   objection to confirmation of the Joint Plan [Doc. 669] related to treatment of its equity interests in

   the Debtor. Following the continued hearing on confirmation of the Joint Plan, this Court, on May

   1, 2020, entered a Ruling on the United States’ Objection to Plan Confirmation [Doc. 859]

   (“Ruling”) in favor of the Plan Proponents.
Case 17-11213 Doc 875 Filed 06/25/20 Entered 06/25/20 15:31:59 Main Document Page 2 of 6




                                                          2.

           On May 15, 2020, Treasury filed a notice of appeal [Doc. 862] (“Appeal”) of the Ruling

   (no briefing deadlines have yet been established for the Appeal1). On the same date, a few hours

   later, this Court entered an Order confirming the Joint Plan [Doc. 863].

                                                          3.

           The Joint Plan includes multiple conditions for it to become effective, including the

   requirement that the First Round Investment (cash amount of $5 million) be immediately available

   for disbursement from escrow for use in accordance with the Joint Plan. The FRI Escrow

   Agreement [Doc. 815], governing the investment funding, requires that the balance of the First

   Round Investment be deposited into the escrow account of Debtor’s counsel (“Escrow Account”)

   by June 26, 2020. While all First Round Investors have placed at least 10% of their respective

   investments in the Escrow Account, the remaining portion of the First Round Investment has not

   yet been deposited as a result of investors’ concerns related to the pending Appeal.

                                                          4.

           The Debtor and First Round Investors are currently in the process of determining the

   Appeal’s effect, if any, on future business operations of the Debtor. Such process includes

   consultation with non-bankruptcy professionals and remains ongoing at this time. In addition,

   since the Appeal was filed, the Debtor and Treasury have had initial discussions regarding the

   possibility of amicably resolving the Appeal.               Plan Proponents believe that if an amicable

   resolution of the Appeal is possible, the approval process within Treasury could likely take several

   weeks to be accomplished.




   1
     The Appeal is currently pending before the U.S. District Court for the Eastern District of Louisiana as Case No.
   2:20-cv-01459.
Case 17-11213 Doc 875 Filed 06/25/20 Entered 06/25/20 15:31:59 Main Document Page 3 of 6




                                                   5.

          Pursuant to Section 1.1.40 of the confirmed Joint Plan, “[e]xcept as otherwise extended by

   the Court on motion of the Plan Proponents, the Effective Date shall in no event occur more than

   sixty (60) days after the Confirmation Date”. Based on the May 15, 2020 Confirmation Date, the

   deadline for the Plan’s Effective Date is currently July 14, 2020.

                                                   6.

          Through this motion, Plan Proponents seek a 60-day extension of the deadline (or until

   September 14, 2020) for the Effective Date to allow: (1) the First Round Investors to conclude

   their assessment of any effects of the Appeal on future business operations of the Debtor; and/or,

   (2) as appropriate, the Plan Proponents to attempt to amicably resolve the Appeal with Treasury.

   Plan Proponents maintain that the foregoing actions are necessary for implementation of the Joint

   Plan. In addition, they assert that the 60-day extension requested is reasonable given the delay

   between commencement of this Chapter 11 Case in May 2017 and the Confirmation Date of May

   15, 2020.

                                                   7.

          In connection with the foregoing request, the Plan Proponents seek this Court’s approval

   to amend the FRI Escrow Agreement to provide for the balance of the First Round Investment to

   be deposited into the Escrow Account on or before September 4, 2020.

                                                   8.

          Based on the post-confirmation developments, resulting uncertainties existing in this case

   and the time needed to resolve such uncertainties, Plan Proponents respectfully request that this

   Court approve an extension of the Effective Date deadline for the Joint Plan until September 14,

   2020 and the deadline for the First Round Investment funding until September 4, 2020.
Case 17-11213 Doc 875 Filed 06/25/20 Entered 06/25/20 15:31:59 Main Document Page 4 of 6




          WHEREFORE, the Debtor and Committee pray that this Court enter an order: (1)

   approving an extension of the Effective Date deadline, set forth in Section 1.1.40 of the Joint Plan,

   until September 14, 2020; (2) approving an amendment to the FRI Escrow Agreement which

   would extend the deadline for the First Round Investors to deposit into the Escrow Account the

   remaining portion of the First Round Investment until September 4, 2020; and, (3) for any such

   other relief deemed equitable and just.

                                                 Respectfully Submitted;

                                             By: /s/ Barbara B. Parsons
                                                WILLIAM E. STEFFES (#12426)
                                                BARBARA B. PARSONS (#28714)
                                                THE STEFFES FIRM, L.L.C.
                                                13702 Coursey Boulevard, Bldg. 3
                                                Baton Rouge, Louisiana 70817
                                                Telephone: (225) 751-1751
                                                Facsimile: (225) 751-1998
                                                Email: bparsons@steffeslaw.com
                                                Counsel for Debtor

                                                 And

                                                 Jeffrey D. Sternklar (MA BBO No. 549561)
                                                 Jeffrey D. Sternklar LLC
                                                 225 Franklin Street, 26th Floor
                                                 Boston, MA 02110
                                                 Telephone: (617) 396-4515
                                                 Fax: (617) 507-6530
                                                 Email: Jeffrey@sternklarlaw.com

                                                 Brandon B. Brown
                                                 STEWART ROBBINS & BROWN, LLC
                                                 301 Main St., Ste. 1640
                                                 Baton Rouge, Louisiana 70801
                                                 Telephone: 225.231.9998
                                                 Email: bbrown@stewartrobbins.com

                                                 Counsel to the Official Committee of Unsecured
                                                 Creditors of First NBC Bank Holding Company
Case 17-11213 Doc 875 Filed 06/25/20 Entered 06/25/20 15:31:59 Main Document Page 5 of 6




                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:

   FIRST NBC BANK HOLDING COMPANY,                                                 CASE NO. 17-11213

           DEBTOR                                                                  SECTION A

                                                                                   CHAPTER 11

                                         CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a copy of the forgoing Joint Ex Parte Motion to Extend

   Deadline for Effective Date and Funding has been served via e-mail through this Court’s CM/ECF

   Electronic Notification System to the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com
Case 17-11213 Doc 875 Filed 06/25/20 Entered 06/25/20 15:31:59 Main Document Page 6 of 6




   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           I hereby further certify that a copy of the motion has been served upon all creditors and

   interested parties who do not receive notice through this Court’s CM/ECF Electronic Notification

   System, as shown on the attached mailing list, by depositing same in the U.S. Mail, postage prepaid

   and properly addressed.

           Baton Rouge, Louisiana, this 25th day of June, 2020.

                                            /s/ Samantha J. Chassaing
                                              Samantha J. Chassaing
